Citation Nr: 1440729	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to May 1959, November 1959 to October 1962, and from May to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a low back disability (which was characterized as spondylosis, lumbar spine, with surgical lumbar intervention and no lower extremity radiculopathy).  The Veteran disagreed with this decision in June 2009.  He perfected a timely appeal in March 2011 and requested a Board hearing.  A videoconference Board hearing was held at the RO in July 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the Veteran's disability is characterized more appropriately as stated on the title page of this decision.

The Board observes that, in a January 2006 rating decision, the RO reopened the Veteran's previously denied claim of service connection for a low back disability (which was characterized as spondylosis, lumbar spine with surgical lumbar intervention and no lower extremity radiculopathy) and denied this claim on the merits.  Although the Veteran timely disagreed with this decision, no appeal was perfected.  Thus, the January 2006 rating decision became final.  See 38 U.S.C.A. § 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a decision dated on January 12, 2006, the RO reopened and denied the Veteran's claim of service connection for a low back disability (which was characterized as spondylosis, lumbar spine, with surgical lumbar intervention and no lower extremity radiculopathy); although the Veteran timely disagreed with this decision, no appeal was perfected and it became final.

2.  The evidence received since the January 2006 RO decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a low back disability and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2006 RO decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.302 (2013).

2.  Evidence received since the January 2006 RO decision in support of the claim of service connection for a low back disability is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The September 2008 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in the September 2008 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for a low back disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the September 2008 VCAA notice was issued prior to the currently appealed rating decision issued in December 2008; thus, this notice was timely.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as whether new and material evidence had been received to reopen the previously denied service connection claim for a low back disability.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about the new evidence which had been submitted in support of his request to reopen the previously denied claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the newly submitted evidence in support of the Veteran's request to reopen the previously denied claim, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a low back disability, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

In January 2006, the RO denied the Veteran's claim of service connection for a low back disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran disagreed with the January 2006 rating decision in December 2006; however, he did not perfect a timely appeal.  Thus, the January 2006 rating decision became final.

The claim of service connection for a low back disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a low back disability on a VA Form 21-4138 which was date stamped as received by the RO on August 28, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a low back disability, the evidence before VA at the time of the prior final RO decision in January 2006 consisted of the Veteran's service treatment records, his post-service VA outpatient treatment records and examination reports, and his lay statements.  The RO noted that, following a December 2005 VA examination, the VA examiner opined that it was less likely than not that the Veteran's low back disability was related to active service or any incident of service.  The RO also noted that the December 2005 VA examiner's opinion was fully supported and more probative than a medical opinion from a VA primary care physician dated in March 2005 which purported to relate the Veteran's low back disability to service.  Thus, although the Veteran's previously denied claim of service connection for a low back disability was reopened, this claim was denied on the merits. 

The newly received evidence includes additional VA outpatient treatment records and the Veteran's lay statements and Board hearing testimony.  In statements on his August 2008 VA Form 21-4138, the Veteran asserted that all of his treatment for a low back disability had been with VA.  A review of the Veteran's newly received VA outpatient treatment records shows continued complaints of and treatment for low back pain with a variety of medications.

The Veteran testified at his July 2014 Board hearing that he had experienced continuous back pain since an in-service injury.  See Board hearing transcript dated July 2, 2014, at pp. 7.  The Veteran's son testified that his father always had experienced back pain.  Id., at pp. 8.  

With respect to the Veteran's application to reopen a previously denied claim of service connection for a low back disability, the Board notes that the evidence which was of record in January 2006 indicated that the Veteran's current low back disability was not related to active service.  Despite the Veteran's assertions, a review of the record evidence submitted since January 2006 does not suggest that his current low back disability could be related to active service.  The Veteran has asserted repeatedly in multiple claims filed with VA since his service separation, including prior to January 2006, that his current low back disability is related to active service.  This assertion simply is not credible despite being repeated by the Veteran in correspondence with VA submitted at various intervals for more than 40 years.  More importantly, none of the VA clinicians who have seen the Veteran since January 2006 have related his current low back disability to active service.

The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his current low back disability may be associated with service.  The Veteran is not competent to testify as to etiology of his low back disability as it requires medical expertise to diagnose.  As noted elsewhere, the first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, 601 F.3d at 1274.  Nor is such evidence sufficient to reopen the previously denied service connection claim for a low back disability.

The Board next notes that both the Veteran and his service representative asserted at his July 2014 hearing that there were additional outstanding VA treatment records which had not been associated with the claims file available from a VA outpatient clinic in Bonham, Texas.  See Board hearing transcript dated July 2, 2014, at pp. 5.  They essentially contend that the existence of these VA treatment records merits reopening the previously denied service connection claim for a low back disability.  A review of the claims file shows that, in fact, these historical VA outpatient treatment records previously were obtained by the RO and considered in the January 2006 rating decision.  Accordingly, the lay assertions regarding the existence of additional relevant treatment records are insufficient to reopen the previously denied service connection claim for a low back disability.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously service connection claim for a low back disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the January 2006 RO decision, which denied the service connection claim for a low back disability, or received since that decision became final - which demonstrates that the Veteran's low back disability is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a low back disability.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a low back disability is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a low back disability is not reopened.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


